Citation Nr: 1713598	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral cataracts as secondary to service-connected diabetes mellitus, type II, claimed as bilateral juvenile cataracts.

5.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to special monthly compensation based on loss of use of a creative organ.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from November 1963 to November 1966, and had other than honorable service from October 1967 to November 1970.  He died in August 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2013, the Veteran's surviving spouse filed an application for substitution as the claimant upon the death of the Veteran, including a claim granted dependency, indemnity and compensation (DIC) benefits on the basis of service connection for the cause of the Veteran's death.  In September 2015, the RO found that she was eligible for substitution.  See 38 U.SC.A. § 5121A (a)(1).  In a September 2016 rating decision, the RO. granted DIC benefits on the basis of service connection for the cause of the Veteran's death

The record reflects that the Veteran had been diagnosed with bilateral cataracts.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of Brokowski, the Board has re-characterized the Veteran's claim for service connection for bilateral juvenile cataracts as reflected on the title page.  The Veteran's claim for PTSD has similarly been re-characterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his August 2011 substantive appeal (VA Form 9), the Veteran requested a hearing at a local VA office.  He died before a hearing was scheduled.  In August 2016, the appellant indicated that she did not wish to have a hearing.

The Veteran was granted 100 percent schedular ratings and special monthly compensation at the housebound rate, effective April 18, 2012; which was the effective date of service connection for lung cancer and metastases to the spine


FINDINGS OF FACT

1.  Between July 2009 and his August 2012 date of death, the Veteran's diabetes mellitus, type II, was manifested by the need for daily insulin injections and dietary restrictions, without regulation of activities.

2.  The Veteran's bilateral peripheral neuropathy of the upper and lower extremities was proximately due to his service connected diabetes mellitus, type II.

3.  The Veteran's bilateral cataracts were proximately due to his service-connected diabetes mellitus, type II.

4.  The Veteran is not shown to have had an erectile dysfunction disability at any time between his July 2010 date of claim and his death.

5.  The Veteran did not have PTSD due to a stressor that occurred during his period of active, honorable service.

6.  The Veteran's acquired psychiatric disorder not the result of a disease or injury during his period of active, honorable service.

8.  In an unappealed April 2009 rating decision, the RO denied entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II; no evidence was received during the appeal period.

9.  The evidence submitted since the last final denial does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral cataracts have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

5.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (West 2016).

6.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).

6.  Evidence received since the last final denial on the issue of service connection for hypertension is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

A. The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA has satisfied its duty to notify under the VCAA.  Specifically, January 2009 and August 2010 letters sent prior to the initial unfavorable decisions issued in April 2009 and June 2011 advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information. 


B. The Duty to Assist 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Neither the Veteran nor Appellant have identified any additional, outstanding records that have not been requested or obtained.  

The RO afforded the Veteran an adequate examination with regard to his claim for service connection for a psychiatric disability.  It sought to afford the Veteran VA examinations with regard to other claims, but he wrote in a May 2011 statement that he was too ill to travel to an exam.  VA treatment records and statements by him and the appellant provide sufficient information to rate the diabetes disability.  A medical opinion is not required with regard to diabetes.  38 U.S.C.A. § 5103A(a) (West 2014).

Although the Veteran did claim service connection for erectile dysfunction in July 2010; neither he, nor his spouse, ever reported any signs or symptoms of a current disability; and the clinical records also report no signs or symptoms of erectile dysfunction.  Absent competent evidence of such disability, an examination or medical opinion is not required.  38 U.S.C.A. § 5103A(d) (West 2014).  VA has no duty to afford an examination with regard to the hypertension claim prior to reopening the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2016).

VA has satisfied its duty to inform and assist the Veteran and Appellant at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of the appeal.

II.  Increased Rating - Diabetes Mellitus, Type II

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Appellant appeals for a higher rating for the Veteran's service-connected diabetes mellitus, type II, which is rated 20 percent disabling from the November 2007 date of claim, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.

Medical evidence is required to establish "regulation of activities," for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Because the criteria are cumulative and joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. At 366-67.  The conjunctive "and" is also present in the 60 and 100 percent rating criteria.

In April 2009, the RO granted service connection for diabetes mellitus.  A 20 percent evaluation was assigned, effective November 14, 2007, the date of the Veteran's claim.  In July 2010, the Veteran filed his current claim for an increased rating.  The RO's June 2011 rating decision continued the 20 percent evaluation for the Veteran's diabetes mellitus, type II. 

In a statement submitted in connection with his July 2010 claim, the Veteran reported maintaining a regulated diet (between 1500-1800 calories) and administering insulin in the morning and evening, with three shots per day.  He reported dizziness and fatigue.

A February 2011 VA treatment note shows that the Veteran was using 40 units of NPH insulin at bedtime, and 12-15 units of insulin aspart before breakfast, before lunch, and before dinner.  He reported experiencing low blood sugar episodes one time per afternoon, manifested by shakiness.  He treated those episodes by eating.

A VA examination was scheduled to determine the status of the Veteran's diabetes mellitus, type II.  In May 2011, the Veteran advised VA that he was too ill to travel.  VA advised him to call when he was able to travel; however, he never rescheduled the examination.    

An August 2011 VA treatment note reports that the Veteran took 35 units of NPH insulin at bedtime.  He further reported occasional morning low blood sugar episodes, which he treated by eating.  With regard to physical activities, the Veteran indicated he was "walking more" so as to regain his strength. 

Analysis

The criteria for a rating higher than 20 percent have not been met because there is no medical evidence that the Veteran required regulation of activities on account of that disease.  A VA treatment record prescribed no restrictions on physical activities.  Records show occasional hypoglycemic episodes, but the Veteran reported the ability to treat such episodes with eating.  There is no evidence that the episodes required one or two hospitalizations per year or twice a month visits to a diabetic care provider, criteria for an evaluation of 60 percent.   As such, the criteria for a rating higher than 20 percent have not been met for any portion of the period on appeal.

The Board has considered whether staged ratings under Hart, 21 Vet. App. at 505, are appropriate, the Board found nothing in the medical records suggesting that the diabetes mellitus required regulation of activities at any time.  In light of the above, the Board concludes that a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus is not warranted at any point during the rating period.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran's service-connected diabetes mellitus, type II, requires insulin and a restricted diet.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected diabetes mellitus, type II, are consistent with the disability picture represented by a 20 percent rating.  Throughout the appeal period, the Veteran's diabetes mellitus, type II, required insulin and a restricted diet.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, DC 7913; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Prior to April 18, 2012, there was no allegation or evidence that a service connected disability caused unemployability; and consideration of entitlement to a total rating for compensation based on individual unemployability is not raised at this time.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The agency of original jurisdiction will have an opportunity to revisit this question when it implements the Board's decision granting service connection for peripheral neuropathy and cataracts; and the appellant will have an opportunity to submit argument and evidence.

III.  Service Connection 

Upper and Lower Bilateral Peripheral Neuropathy and Bilateral Cataracts

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

The Veteran was granted service connection for diabetes mellitus in April 2009 with a 20 percent rating assigned effective November 14, 2007.  He claimed service connection for peripheral neuropathy of the bilateral upper and lower extremities and bilateral cataracts in July 2010, both to include as secondary to his service-connected diabetes mellitus, type II.

The Veteran attended a VA diabetic eye exam in September 2007, at which point early cataracts was diagnosed and noted to be monitored.  VA diabetic optometric exams up until the Veteran's death showed bilateral cataracts, progressing from early cataracts to cataracts.

The Board notes that while the Veteran was ultimately unable to attend his scheduled May 2011 VA examination, which may have provided conclusive evidence linking the Veteran's cataracts to his diagnosed diabetes, the optometric exams the Veteran underwent through VA were part of his diabetes treatment and care plan.  Therefore, despite the absence of an explicit statement linking his cataracts to his diabetes, the Board finds that the very nature of the eye exams provides sufficient positive evidence on which to make a finding that the Veteran's cataracts were related to his diabetes.   

With respect to peripheral neuropathy, during an October 2007 VA consultation, the Veteran reported leg weakness and that his legs "[felt] like rubber."

A March 2008 VA treatment note shows that the Veteran complained of dizziness and on and off numbness in his hands. 

A September 2011 VA treatment note reflects the Veteran's complaints of sharp numbness in the arms.

Treatment records show that, prior to his death in August 2012, the Veteran had a diagnosis of peripheral neuropathy.  See, July 2012 VA treatment records.  In a July 2012 VA neurologic consult, he reported peripheral numbness and tingling, and was admitted due to concerns of brain/central nervous system metastases.  The Veteran complained of numbness and tingling in his hands and feet with loss of fine motor skills such as buttoning shirts and picking up coins.  

Peripheral neuropathy is a disorder associated with diabetes.  See, http://peripheralneuropathycenter.uchicago.edu/learnaboutpn/typesofpn/diabetes/diabetes.shtml ("nearly 60 percent of diabetics [have] some form of nerve damage.")  Treatment records show that the Veteran developed peripheral neuropathy during the course of his treatment for diabetes.  The Board therefore concludes that the Veteran's bilateral upper and lower extremity peripheral neuropathy is secondary to his service-connected diabetes mellitus.

As the evidence is in at least equipoise, the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities and for bilateral cataracts are granted.

Erectile Dysfunction

During his life the Veteran contended that he developed erectile dysfunction as a result of service-connected diabetes mellitus, type II.

Service treatment records are silent as to complaints of or treatment for erectile dysfunction.  The 1966 separation examination noted a normal clinical evaluation of the genitourinary system.  

Post-service treatment records are similarly silent for complaints of or treatment for erectile dysfunction.  There is no evidence showing that erectile dysfunction existed or was diagnosed during the appeal period.

In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming, arguendo, that the Veteran had erectile dysfunction, the only evidence that supports a connection between erectile dysfunction and a service-connected disability, are the Veteran's lay statements.  While lay persons are able to opine as to certain medical issues, the etiology of erectile dysfunction is outside the competency of a lay person as medical training is necessary to provide such an opinion.  Accordingly, entitlement to service connection for erectile dysfunction is denied.

PTSD and Acquired Psychiatric Disorder

The Veteran originally claimed service connection for PTSD.  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304 (f).

Service personnel records from the Veteran's honorable period of service from November 1963 to November 1966 are silent for psychiatric treatment.

The first post-service evidence of psychiatric treatment includes private records from September 2001 through May 2003, during which time the Veteran sought treatment for depression and anxiety from Dr. T.G.  Upon an initial evaluation in September 2001, the Veteran was placed on a trial of Effexor XR.  He continued seeing the same doctor until December 2002.  During that time, he tried different medications and presented at different times as stressed out, tense, depressed, and having sleep problems.  In October 2002, he was irritable, depressed, and suicidal.  A November 2002 treatment note states that he decompensated into a more serious depression.  In March 2003, Dr. T.G. noted that the Veteran remained housebound with posttraumatic stress disorder symptoms, though he was receiving partial benefit from his medication regimen.  During this period of treatment, the Veteran was diagnosed with major depressive disorder and PTSD.

In February 2009, the Veteran submitted a statement in support of his PTSD stressor, stating that his mind had dulled his memories of 40 years earlier.  He stated that he was "afraid of the big lizards, monkeys throwing rocks, and Viet Cong jumping out of trees."  See, February 2009 Statement in Support of Claim.  

In March 2009, VA issued a formal finding of lack of information required to corroborate stressor associated with a claim for service connection for PTSD, and the RO denied service connection for PTSD in an April 2009 rating decision.

The Veteran received psychiatric treatment at VA from September 2007 to August 2011.  Those records reflect a long medical history of anger, anxiety, hyperarousal, hypervigilance, nightmares and intrusive thoughts, and a history of drug and alcohol abuse.  A February 2009 note shows that he rated his level of depression at 10, with 10 being the worst.  He agreed at that time to begin PTSD individual counseling.  In March 2009, he reported being discharged from the military in 1970 due to his psychiatric condition and he reported taking Thorazine and Valium at that time.  He reported being depressed thinking about Vietnam but denied thoughts of suicide.  

In April 2009, a note reflected that the Veteran did not leave his house unless he had a medical appointment.  In July 2009, he reported having over 50 jobs over the past 35 years, losing many of his jobs due to anger.  At an October 2009 session, the Veteran reported having an increase in nightmares, with occurrences about three times per week, however overall reported feeling better, calmer, and not irritable.  His mood was more improved in November 2009.

The Veteran underwent a VA examination in December 2010.  He reported recurrent and intrusive distressing recollections, including images, thoughts, or perceptions, two to three times per month and lasting less than a minute, recurrent nightmares or distressing dreams involving battle scenes, and sadness when thinking of his own son's deployment to Iraq and Afghanistan.  He further reported keeping himself busy to avoid thinking or feeling about past trauma, and stated that he would like to spend time with the American Legion but did not want to reminisce about the war with other veterans, feeling that it would be too emotionally difficult.  He denied feelings of detachment or estrangement from others, specifically describing his close relationship with his wife and relatives.  

He considered himself to be fully and emotionally responsive.  He did not report difficulty falling asleep and denied problems with irritability.  He reported hypervigilant behaviors to include checking that all windows and doors are locked.  He stated that while working as a combat engineer in Vietnam in 1965-1966, he experienced mortar attacks and was often under fire.

A personality test was administered, indicating that the Veteran might have experienced feelings of dysphoria, guilt, and moodiness.  The test suggested depressive thinking, including feelings of worthlessness, hopelessness, and dissatisfaction with his life.  

Ultimately, the examiner found that the Veteran did not meet the criteria for PTSD, based on his having benefitted from a combination of psychotropic medication and readjustment counseling.  The examiner did, however, render a diagnosis of anxiety disorder not otherwise specified (NOS).

The same examiner provided an opinion in January 2011, after being asked to opine on the Veteran's current symptoms of anxiety disorder NOS.  She found that the Veteran's symptoms of anxiety disorder NOS, including subjective feelings of anxiety and increased irritability, were at least as likely as not related to the trauma experienced during his military service as that is when his anxiety symptoms seemingly developed and rose to a severity which required treatment.

Although the VA examination did not provide a diagnosis of PTSD, the Veteran's VA treatment records created during the appeal period contain a diagnosis of PTSD.  As such, they serve to evidence a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has provided various statements regarding his in-service stressor event.  In addition to his February 2009 statement about his fear of big lizards and monkeys throwing rocks, he suggested during his December 2010 VA examination that his claimed stressor was due to hostile military activity.  However, he did not provide that information to VA in 2009 when asked to provide the nature of his stressor.  Nor did he describe an event that qualifies as fear of hostile military or terrorist activity.  For purposes of 38 C.F.R. § 3.304 (f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  Thus, there is no supporting evidence that the claimed in-service stressor occurred.  Moreover, VA made a formal finding of a lack of PTSD stressor in March 2009.  Accordingly, service connection for PTSD must be denied.

In addition to PTSD, as detailed above, the Veteran has been diagnosed with other psychiatric disorders to include anxiety disorder, major depressive disorder, and psychosis.  The Board has considered whether service connection is warranted for any of those conditions as well.

Service treatment records from the Veteran's period of honorable service are negative for complaints of or treatment for depression or anxiety.  His November 1966 separation examination was normal for psychiatric issues.  He reenlisted in the U.S. Army in October 1967.  In November 1970, he was separated from the period of service under other than honorable conditions.  An administrative decision dated March 26, 1971 deemed that period of service to be dishonorable for VA purposes and thus, a bar to benefits.  See, 38 C.F.R. § 3.12(b).

The only medical opinion linking the Veteran's anxiety disorder to service is the January 2011 opinion, in which the examiner opined that it was as least as likely as not that the Veteran's anxiety disorder was related to the trauma experienced during his military service as that is when his anxiety symptoms seemingly developed and rose to a severity which required treatment.  However, the treatment the examiner refers to was the administration of Valium and Thorazine during the Veteran's period of other than honorable service.  Benefits are not payable for disability arising from this period of service.  38 C.F.R. § 3.12.  Therefore, because there is no evidence that the anxiety or depressive disorder is associated with his honorable period of active service; the Board must deny entitlement to service connection for an acquired psychiatric disorder.   

IV. Special Monthly Compensation

With regard to the Veteran's claim for special monthly compensation based on loss of use of creative organ, as service connection for erectile dysfunction has not been established, such additional benefit may not be granted.  In this regard, governing law provides special monthly compensation if a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350 (a).  Entitlement to special monthly compensation based on loss of use of a creative organ can also be granted based on erectile dysfunction.  However, as service connection has not been awarded for erectile dysfunction, the Veteran's claim for special monthly compensation based on loss of use of creative organ is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

V.  New and Material Evidence-Hypertension

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.

In April 2009, the RO denied the Veteran's claim for service connection for hypertension essentially on the basis that there was no evidence linking that disease to service.  The RO noted that he was not diagnosed in service with hypertension or diagnosed with hypertension within the one year presumptive period following separation from active military service.  The RO considered the Veteran's service treatment records, the Veteran's statements, and VA treatment records.  The RO notified the Veteran of this decision and of his appeal rights later in April 2009.

Rating decisions become final if a notice of disagreement or new and material evidence is not received within one year of the notice of the decision.  38 U.S.C.A. § 7105(c) (West 2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2016).

During the year after notice of the April 2009 decision, the Veteran submitted contentions and evidence regarding his claims for other conditions, but no evidence or notice of disagreement was received regarding hypertension.

In July 2010, the Veteran attempted to reopen his claim for service connection for hypertension, contending that it was secondary to his service-connected diabetes mellitus, type II.  The RO denied the claim in June 2011 on the basis that no new and material evidence had been received.

Evidence submitted after the initial denial in April 2009 includes VA treatment records from September 2007-March 2011, private treatment records from September 2001-May 2003, and hospital records from May 2006-July 2006.  Portions of those records confirm the Veteran's diagnosis of hypertension.  However, no evidence that was submitted indicates that he was diagnosed in service with hypertension or diagnosed with hypertension within the one year presumptive period following separation from active military service.  

The April 2009 decision did not consider the theory that hypertension was secondary to the service connected diabetes mellitus; but a new theory of entitlement cannot constitute new and material evidence.  Ashford v. Brown, 10 Vet. App. 120, 123-4 (1997).  

The Veteran was not shown to have the medical expertise to provide a competent to diagnose; or state the etiology of his hypertension.  There is no competent evidence of record which indicates that the Veteran's hypertension is causally related to active service or his service-connected diabetes.  His blood pressure readings in service were 96/76 (November 1963) and 118/84 (November 1966).  There is no indication that the Veteran had hypertension that manifested to a compensable degree within one year of separation from service.  

Therefore, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus, type II.  As such, the claim is not reopened.





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is denied.

Service connection for bilateral peripheral neuropathy of the upper and lower extremities is granted.

Service connection for bilateral cataracts is granted.

Service connection for erectile dysfunction is denied.

Special monthly compensation based on loss of use of creative organ is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.

New and material evidence has not been received to reopen the claim for service connection for hypertension.




_________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


